Exhibit 10.9

 

INCENTIVE PLAN OF

EDGE PETROLEUM CORPORATION

 

(AS AMENDED AND RESTATED EFFECTIVE AS OF JUNE 1, 2004)

 

1. Plan. This Incentive Plan of Edge Petroleum Corporation (the “Plan”) was
adopted by Edge Petroleum Corporation to reward certain corporate officers and
key employees of Edge Petroleum Corporation and certain independent consultants
by enabling them to acquire shares of common stock of Edge Petroleum
Corporation.

 

2. Objectives. This Plan is designed to attract and retain key employees of the
Company and its Subsidiaries (as hereinafter defined), to attract and retain
qualified directors of the Company, to attract and retain consultants and other
independent contractors, to encourage the sense of proprietorship of such
employees, directors and independent contractors and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. These objectives are to be accomplished by making Awards
(as hereinafter defined) under this Plan and thereby providing Participants (as
hereinafter defined) with a proprietary interest in the growth and performance
of the Company and its Subsidiaries.

 

3. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

 

“Annual Director Award Date” means, for each year beginning on or after the IPO
Closing Date, the first business day of the month next succeeding the date upon
which the annual meeting of stockholders of the Company is held in such year.

 

“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).

 

“Award” means an Employee Award, a Director Award or an Independent Contractor
Award.

 

“Award Agreement” means any Employee Award Agreement, Director Award Agreement
or Independent Contractor Award Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an award denominated in cash.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer the Plan.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

 

“Company” means Edge Petroleum Corporation, a Delaware corporation.

 

“Director” means an individual serving as a member of the Board.

 

“Director Award” means the grant of a Director Option or a Director Stock Award.

 

“Director Award Agreement” means a written agreement between the Company and a
Participant who is a Nonemployee Director setting forth the terms, conditions
and limitations applicable to a Director Award.

 

“Director Stock Award” means a Stock Award granted to a Non-employee Director
pursuant to the applicable terms, conditions and limitations specified in
paragraph 9(b) hereof.

 

“Disability” means, with respect to a Non-employee Director, the inability to
perform the duties of a Director for a continuous period of more than three
months by reason of any medically determinable physical or mental impairment.

 

“Dividend Equivalents” means, with respect to shares of Restricted Stock that
are to be issued at the end of the Restriction Period, an amount equal to all
dividends and other distributions (or the economic equivalent thereof) that are
payable to stockholders of record during the Restriction Period on a like number
of shares of Common Stock.

 

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an Employee of the Company or any of its
Subsidiaries and actually becomes such an Employee within the following six
months.

 

“Employee Award” means the grant of any Option, SAR, Stock Award, Cash Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant who is an Employee pursuant to such applicable terms, conditions and
limitations as the Committee may establish in order to fulfill the objectives of
the Plan.

 

“Employee Award Agreement” means a written agreement between the Company and a
Participant who is an Employee setting forth the terms, conditions and
limitations applicable to an Employee Award.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
mean between the highest and lowest sales price per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sale so reported on that date, on

 

2

--------------------------------------------------------------------------------


 

the last preceding date on which such a sale was so reported, (ii) if shares of
Common Stock are not so listed but are quoted on the Nasdaq National Market, the
mean between the highest and lowest sales price per share of Common Stock
reported by the Nasdaq National Market on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (iii) if the Common Stock is not so listed or
quoted, the mean between the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations shall be available, as reported by the Nasdaq Stock
Market, or, if not reported by the Nasdaq Stock Market, by the National
Quotation Bureau Incorporated or (iv) if shares of Common Stock are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Company for such purpose; provided that, notwithstanding the foregoing,
“Fair Market Value” in the case of any Award made in connection with the IPO,
means the price per share to the public of the Common Stock in the IPO, as set
forth in the final prospectus relating to the IPO.

 

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

 

“Independent Contractor” means a person providing services to the Company or any
of its Subsidiaries except an Employee or Non-employee Director.

 

“Independent Contractor Award” means the grant of any Nonqualified Stock Option,
SAR, Stock Award, Cash Award or Performance Award, whether granted singly, in
combination or in tandem, to a Participant who is an Independent Contractor
pursuant to such applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.

 

“Independent Contractor Award Agreement” means a written agreement between the
Company and a Participant who is an Independent Contractor setting forth the
terms, conditions and limitations applicable to an Independent Contractor Award.

 

“IPO” means the first time a registration statement filed under the Securities
Act of 1933 and respecting an underwritten primary offering by the Company of
shares of Common Stock is declared effective under that Act and the shares
registered by that registration statement are issued and sold by the Company
(otherwise than pursuant to the exercise of any over-allotment option).

 

“IPO Closing Date” means the date on which the Company first receives payment
for the shares of Common Stock it sells in the IPO.

 

“Non-employee Director” has the meaning set forth in paragraph 4(b) hereof.

 

“Nonqualified Stock Option” means an Option that is not an Incentive Option.

 

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.

 

3

--------------------------------------------------------------------------------


 

“Participant” means an Employee, Director or Independent Contractor to whom an
Award has been made under this Plan.

 

“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee or Independent Contractor who is subject to the attainment of
one or more Performance Goals.

 

“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.

 

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.

 

“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock is made pursuant to this Plan and ending as of the
date upon which the Common Stock subject to such Award is no longer restricted
or subject to forfeiture provisions.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

 

“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.

 

“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

 

4. Eligibility.

 

(a) Employees. Key Employees eligible for Employee Awards under this Plan are
those who hold positions of responsibility and whose performance, in the
judgment of the Committee, can have a significant effect on the success of the
Company and its Subsidiaries, including those individuals who are expected to
become Employees within six months.

 

4

--------------------------------------------------------------------------------


 

(b) Directors. Directors eligible for Director Awards under this Plan are those
who are not employees of the Company or any of its Subsidiaries (“Non-employee
Directors”).

 

(c) Independent Contractors. Independent Contractors eligible for Independent
Contractor Awards under this Plan are those Independent Contractors providing
services to, or who will provide services to, the Company or any of its
Subsidiaries.

 

5. Common Stock Available for Awards. Subject to the provisions of paragraph 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 1,700,000 shares of Common Stock, all
of which shall be available for Incentive Options. The number of shares of
Common Stock that are the subject of Awards under this Plan, that are forfeited
or terminated, expire unexercised, are settled in cash in lieu of Common Stock
or in a manner such that all or some of the shares covered by an Award are not
issued to a Participant or are exchanged for Awards that do not involve Common
Stock, shall again immediately become available for Awards hereunder. The
Committee may from time to time adopt and observe such procedures concerning the
counting of shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
shares of Common Stock are available for issuance pursuant to Awards.

 

6. Administration.

 

(a) This Plan, as it applies to Participants who are Employees or Independent
Contractors but not with respect to Participants who are Non-employee Directors,
shall be administered by the Committee. To the extent required in order for
Employee Awards to be exempt from Section 16 of the Exchange Act by virtue of
the provisions of Rule 16b-3, the Committee shall consist of at least two
members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3(b)(3)(i) promulgated under the
Exchange Act.

 

(b) Subject to the provisions hereof, insofar as this Plan relates to the
Employee Awards or Independent Contractor Awards, the Committee shall have full
and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. Insofar as this Plan
relates to Employee Awards or Independent Contractor Awards, the Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee may, in its discretion, provide for the extension of the
exercisability of an Employee Award or Independent Contractor Award, accelerate
the vesting or exercisability of an Employee Award or Independent Contractor
Award, eliminate or make less restrictive any restrictions contained in an
Employee Award or Independent Contractor Award, waive any restriction or other
provision of this Plan (insofar as such provision relates to Employee Awards or
to Independent Contractor Awards) or an Employee Award or Independent Contractor
Award or otherwise amend or modify an Employee Award or Independent Contractor
Award in any

 

5

--------------------------------------------------------------------------------


 

manner that is either (i) not adverse to the Participant to whom such Employee
Award or Independent Contractor Award was granted or (ii) consented to by such
Participant. The Committee may make an award to an individual who it expects to
become an Employee of the Company or any of its Subsidiaries within the next six
months, with such award being subject to the individuals actually becoming an
Employee within such time period, and subject to such other terms and conditions
as may be established by the Committee. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any
Employee Award or Independent Contractor Award in the manner and to the extent
the Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned.

 

(c) No member of the Committee or officer of the Company to whom the Committee
has delegated authority in accordance with the provisions of paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

7. Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish,
except that the Committee may not delegate to any person the authority to grant
Awards to, or take other action with respect to, Participants who are subject to
Section 16 of the Exchange Act.

 

8. Employee and Independent Contractor Awards.

 

(a) The Committee shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time the Employees who are
to be the recipients of such Awards. Each Employee Award may be embodied in an
Employee Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the Participant to whom the Employee Award is made and by an
Authorized Officer for and on behalf of the Company. Employee Awards may consist
of those listed in this paragraph 8(a) hereof and may be granted singly, in
combination or in tandem. Employee Awards may also be made in combination or in
tandem with, in replacement of, or as alternatives to, grants or rights under
this Plan or any other employee plan of the Company or any of its Subsidiaries,
including the plan of any acquired entity. An Employee Award may provide for the
grant or issuance of additional, replacement or alternative Employee Awards upon
the occurrence of specified events, including the exercise of the original
Employee Award granted to a Participant. All or part of an Employee Award may be
subject to conditions established by the Committee, which may include, but are
not limited to, continuous service with the Company and its Subsidiaries,
achievement of specific business objectives, increases in specified indices,
attainment of specified growth rates and other comparable measurements of
performance. Upon the termination of employment by a Participant who is an
Employee, any unexercised, deferred, unvested or unpaid Employee Awards shall be
treated as set forth in the applicable Employee Award Agreement.

 

6

--------------------------------------------------------------------------------


 

(i) Stock Option. An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of an Incentive Option or a
Nonqualified Option. The price at which shares of Common Stock may be purchased
upon the exercise of an Incentive Option shall be not less than the Fair Market
Value of the Common Stock on the date of grant. The price at which shares of
Common Stock may be purchased upon the exercise of a Nonqualified Option shall
be not less than the Fair Market Value of the Common Stock on the date of grant.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.

 

(ii) Stock Appreciation Right. An Employee Award may be in the form of an SAR.
The terms, conditions and limitations applicable to any SARs awarded pursuant to
this Plan, including the term of any SARs and the date or dates upon which they
become exercisable, shall be determined by the Committee.

 

(iii) Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee.

 

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.

 

(v) Performance Award. Without limiting the type or number of Employee Awards
that may be made under the other provisions of this Plan, an Employee Award may
be in the form of a Performance Award. A Performance Award shall be paid, vested
or otherwise deliverable solely on account of the attainment of one or more
pre-established, objective Performance Goals established by the Committee prior
to the earlier to occur of (x) 90 days after the commencement of the period of
service to which the Performance Goal relates and (y) the lapse of 25% of the
period of service (as scheduled in good faith at the time the goal is
established), and in any event while the outcome is substantially uncertain. A
Performance Goal is objective if a third party having knowledge of the relevant
facts could determine whether the goal is met. Such a Performance Goal may be
based on one or more business criteria that apply to the individual, one or more
business units of the Company, or the Company as a whole, and may include one or
more of the following: increased revenue, net income, stock price, market share,
earnings per share, return on equity, return on assets or decrease in costs.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Awards, it is the intent of the Plan to conform with the standards of
Section 162(m) of the Code and Treasury Regulations 1.16227(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the

 

7

--------------------------------------------------------------------------------


 

foregoing provisions, the terms, conditions and limitations applicable to any
Performance Awards made pursuant to this Plan shall be determined by the
Committee.

 

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

 

(i) no Participant may be granted, during any one-year period, Employee Awards
consisting of Options or SARs that are exercisable for more than 135,000 shares
of Common Stock;

 

(ii) no Participant may be granted, during any one-year period, Stock Awards
covering or relating to more than 135,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock Based Awards
Limitations”); and

 

(iii) no Participant may be granted Employee Awards consisting of cash or in any
other form permitted under this Plan (other than Employee Awards consisting of
Options or SARs or otherwise consisting of shares of Common Stock or units
denominated in such shares) in respect of any one-year period having a value
determined on the date of grant in excess of $500,000.

 

(c) The Committee shall have the sole responsibility and authority to determine
the type or types of Independent Contractor Awards to be made under this Plan
and may make any such Awards as could be made to an Employee, other than
Incentive Options; provided that the limitations described in paragraph 8(b)
shall be inapplicable to Independent Contractor Awards.

 

9. Director Awards. Each Non-employee Director of the Company shall be granted
Director Awards in accordance with this paragraph 9 and subject to the
applicable terms, conditions and limitations set forth in this Plan and the
applicable Director Award Agreement. Notwithstanding anything to the contrary
contained herein, Director Awards shall not be made in any year in which a
sufficient number of shares of Common Stock are not available to make such
Awards under this Plan.

 

(a) Director Options.

 

(i) On the IPO Closing Date, each Non-employee Director shall be automatically
awarded a Director Option for the number of shares of Common Stock determined in
the following table:

 

Years of Service With the Company or its Predecessors

 

Number of Shares
Subject to Option

 

4 years or greater

 

8,000

 

3 to 4 years

 

6,000

 

2 to 3 years

 

4,000

 

2 years or less

 

2,000

 

 

8

--------------------------------------------------------------------------------


 

(ii) Each Non-employee Director who was first appointed or elected to the Board
of Directors during the year ended December 31, 2002, shall be granted a
Director Option that: (A) provides for the purchase of 5,000 Shares of Common
Stock; (B) expires (notwithstanding any earlier termination of the status of the
holder as a Non-employee Director) as set forth on Annex A hereto; (C) vests and
becomes exercisable as set forth on Annex A; and (D) has a purchase price of
each share of Common Stock subject to such Director Option as set forth on
Annex A (which in any event is equal to or greater than the Fair Market Value as
of February 20, 2003).

 

(iii) Effective beginning February 20, 2003, on the date of his or her first
appointment or election to the Board of Directors, a Non-employee Director may,
in the discretion of the Board of Directors, be granted a Director Option that
provides for the purchase of up to 5,000 shares of Common Stock.

 

(iv) Effective beginning on and including June 1, 2004, on each Annual Director
Award Date, each Non-employee Director may, in the discretion of the Board, be
granted a Director Option that provides for the purchase of up to 3,000 shares
of Common Stock.

 

(v) Except as provided in or pursuant to (ii): (A) each Director Option shall
have a term of ten years from the date of grant, notwithstanding any earlier
termination of the status of the holder as a Non-employee Director; (B) the
purchase price of each share of Common Stock subject to a Director Option shall
be equal to the Fair Market Value of the Common Stock on the date of grant; and
(C) all Director Options granted after July 27, 1999 shall vest and become
exercisable on the second anniversary of the date of grant.

 

(vi) All unvested Director Options shall be forfeited if the Non-employee
Director resigns as a Director without the consent of a majority of the other
Directors.

 

(vii) Any Award of Director Options shall be embodied in a Director Award
Agreement, which shall contain the terms, conditions and limitations set forth
above and shall be signed by the Participant to whom the Director Options are
granted and by an Authorized Officer for and on behalf of the Company.

 

(b) Director Stock Awards. Effective beginning on and including June 1, 2004, on
each Annual Director Award Date, each Non-employee Director who was serving as
such on the date immediately preceding the most recent annual meeting of
stockholders, may, in the discretion of the Board, be awarded shares of Common
Stock in respect of all or a portion of the annual retainer to be paid to the
Non-employee Director for the preceding twelve months.  The Board may provide
that all or a portion of any such shares of Common Stock be Restricted Stock and
specify the restrictions thereon (unless otherwise specified by the Board, no
shares of Common Stock issued as a retainer shall be Restricted Stock).

 

10. Payment of Awards.

 

(a) General. Payment of Employee Awards or Independent Contractor Awards may be
made in the form of cash or Common Stock, or a combination thereof, and may
include such restrictions as the Committee shall determine, including, in the
case of Common Stock,

 

9

--------------------------------------------------------------------------------


 

restrictions on transfer and forfeiture provisions. If payment of an Employee
Award or Independent Contractor Award is made in the form of Restricted Stock,
the applicable Award Agreement relating to such shares shall specify whether
they are to be issued at the beginning or end of the Restriction Period. In the
event that shares of Restricted Stock are to be issued at the beginning of the
Restriction Period, the certificates evidencing such shares (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
In the event that shares of Restricted Stock are to be issued at the end of the
Restricted Period, the right to receive such shares shall be evidenced by book
entry registration or in such other manner as the Committee may determine.

 

(b) Deferral. With the approval of the Committee, amounts payable in respect of
Employee Awards or Independent Contractor Awards may be deferred and paid either
in the form of installments or as a lump sum payment. The Committee may permit
selected Participants to elect to defer payments of some or all types of
Employee Awards or Independent Contractor Awards in accordance with procedures
established by the Committee. Any deferred payment of an Employee Award or
Independent Contractor Award, whether elected by the Participant or specified by
the Award Agreement or by the Committee, may be forfeited if and to the extent
that the Award Agreement so provides.

 

(c) Dividends and Interest. Rights to dividends or Dividend Equivalents may be
extended to and made part of any Employee Award or Independent Contractor Award
consisting of shares of Common Stock or units denominated in shares of Common
Stock, subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and Dividend Equivalents for
Employee Awards or Independent Contractor Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock.

 

(d) Substitution of Awards. At the discretion of the Committee, a Participant
who is an Employee or Independent Contractor may be offered an election to
substitute an Employee Award or Independent Contractor Award for another
Employee Award or Independent Contractor Award or Employee Awards or Independent
Contractor Awards of the same or different type.

 

11. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the optionee, the optionee may purchase such shares by means
of tendering Common Stock or surrendering another Award, including Restricted
Stock or Director Restricted Stock, valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee shall determine acceptable
methods for Participants who are Employees or Independent Contractors to tender-
Common Stock or other Employee Awards or Independent Contractor Awards; provided
that any Common Stock that is or was the subject of an Employee Award or
Independent Contractor Award may be so tendered only if it has been held by the
Participant for six months. The Committee may provide for procedures to permit
the exercise or purchase of such Awards by use of the proceeds to be received
from the sale of Common Stock issuable pursuant to an Employee Award or
Independent Contractor Award. Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the

 

10

--------------------------------------------------------------------------------


 

exercise of an Option, a number of the shares issued upon the exercise of the
Option, equal to the number of shares of Restricted Stock or Director Restricted
Stock used as consideration therefore, shall be subject to the same restrictions
as the Restricted Stock or Director Restricted Stock so submitted as well as any
additional restrictions that may be imposed by the Committee.

 

12. Taxes. The Company shall have the right to deduct applicable taxes from any
Employee Award payment and withhold, at the time of delivery or vesting of cash
or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the
Employee Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.
The Committee may provide for loans, on either a short term or demand basis,
from the Company to a Participant who is an Employee or Independent Contractor
to permit the payment of taxes required by law.

 

13. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment or alteration that would adversely affect the
rights of any Participant under any Award previously granted to such Participant
shall be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is then required pursuant to Rule 16b-3 in
order to preserve the applicability of any exemption provided by such rule to
any Award then outstanding (unless the holder of such Award consents) or to the
extent stockholder approval is otherwise required by applicable legal
requirements.

 

14. Assignability. Unless otherwise determined by the Committee and provided in
the Award Agreement, no Award or any other benefit under this Plan constituting
a derivative security within the meaning of Rule 16a-1(c) under the Exchange Act
shall be assignable or otherwise transferable except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. The Committee may prescribe and include in applicable
Award Agreements other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this paragraph 14
shall be null and void.

 

15. Adjustments.

 

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the Common

 

11

--------------------------------------------------------------------------------


 

Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.

 

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then, except with respect to the Existing Options, (i) the
number of shares of Common Stock reserved under this Plan, (ii) the number of
shares of Common Stock covered by outstanding Awards in the form of Common Stock
or units denominated in Common Stock, (iii) the exercise or other price in
respect of such Awards, (iv) the appropriate Fair Market Value and other price
determinations for such Awards, (v) the number of shares of Common Stock covered
by Director Options granted pursuant to paragraph 9(a) hereof and (vi) the Stock
Based Awards Limitations shall each be proportionately adjusted by the Board to
reflect such transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Board shall make appropriate adjustments to (i)
the number of shares of Common Stock covered by Awards in the form of Common
Stock or units denominated in Common Stock, (ii) the exercise or other price in
respect of such Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, (iv) the number of shares of Common Stock
covered by Director Options granted pursuant to paragraph 9(a) hereof and (v)
the Stock Based Awards Limitations to give effect to such transaction shall each
be proportionately adjusted by the Board to reflect such transaction; provided
that such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Awards by means of
substitution of new Awards, as appropriate, for previously issued Awards or to
assume previously issued Awards as part of such adjustment.

 

(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Board may make such
adjustments to outstanding Awards or other provisions for the disposition of
outstanding Awards as it deems equitable, and shall be authorized, in its
discretion, (i) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Board determines) for an outstanding Award or the assumption of an
outstanding Award, regardless of whether in a transaction to which
Section 424(a) of the Code applies, (ii) to provide, prior to the transaction,
for the acceleration of the vesting and exercisability of, or lapse of
restrictions with respect to, the outstanding Award and, if the transaction is a
cash merger, to provide for the termination of any portion of the Award that
remains unexercised at the time of such transaction or (iii) to provide for the
acceleration of the vesting and exercisability of an outstanding Award and the
cancellation thereof in exchange for such payment as shall be mutually agreeable
to the Participant and the Board.

 

12

--------------------------------------------------------------------------------


 

16. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. It is the intent of the Company that grants of Awards
under this Plan comply with Rule 16b-3 with respect to persons subject to
Section 16 of the Exchange Act unless otherwise provided herein or in an Award
Agreement, that any ambiguities or inconsistencies in the construction of such
an Award or this Plan be interpreted to give effect to such intention.
Certificates evidencing shares of Common Stock delivered under this Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions.

 

17. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

 

18. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

19. Effectiveness. The Plan as hereby amended and restated shall be effective as
of June 1, 2004.

 

13

--------------------------------------------------------------------------------


 

ANNEX A

 

NAME

 

EXPIRATION DATE

 

VESTING/ EXERCISABILITY (1)

 

PER SHARE PURCHASE PRICE

 


JOSEPH R. MUSOLINO


 


06/03/2012


 


06/03/2004


 


$


5.69


 

Thurmon Andress

 

01/23/2013

 

01/23/2005

 

$

3.88

 

David F. Work

 

01/23/2013

 

01/23/2005

 

$

3.88

 

 

--------------------------------------------------------------------------------

(1) Options vest and become exercisable in full on the date set forth opposite
the name of the applicable Non-employee Director.

 

A-1

--------------------------------------------------------------------------------